DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on February 11, 2022. Applicant has amended clams 1, 3-4, 8, 10-11, 14, 16-17.  Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on February 11, 2022 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-20 are withdrawn in light of applicant’s amendments to claims 1, 3-4, 8, 10-11, 14, 16-17.  Applicant’s amendments necessitated the new grounds for rejection in this office action. 

Response to Arguments


Applicant’s arguments submitted on 2/11/22 have been considered but are not persuasive.   Applicant argues on p. 11 of the remarks that the 103 rejection is improper.  Examiner disagrees.   Applicant argues on p. 12 of the remarks tat the cited art does not teach the amended language.  Examiner notes these arguments are moot in light of the newly cited Prakash reference.  Applicant additionally argues Abhyankar is non-analogous art.  Examiner disagrees.  Both Roberts and Abhyankar are analogous because both references are related to resolving issues.  Therefore, the claims remain rejected under 103.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2019/0019197 A1) (hereinafter Roberts) in view of Abhyankar et al. (US 2020/0252281 A1) (hereinafter Abhyankar) in view of Prakash et al. (US 10,698,749 B1) (hereinafter Prakash).

Claims 1, 8 and 14:
Roberts, as shown, discloses the following limitations:
A computer-implemented method (and corresponding server and non-transitory medium – see para [0075]-[0078], showing corresponding computer structure) comprising: receiving, by a server, a user communication identifying an issue associated with a computing device (see para [0030], "a customer support request is received. The request may be received using any of the techniques described herein. For example, the request may be a message containing text or voice, the request may be received by an automated process or by a CSR, and the request may be made using any appropriate device (e.g., smartphone, desktop computer, etc.) or application (SMS, email, smartphone app, etc.).");
creating, by the server, a case associated with the computing device (see para [0021], where a support session can be considered a case); 
retrieving, by the server, previously received telemetry data sent by the computing device, the previously received telemetry data comprising usage data and logs associated with software installed on the computing device (see para [0067] and Figs 4A, 4B, showing receiving historical data about customers and system health data); 
retrieving, by the server, previous cases associated with the computing device (claim 1, "wherein the first feature vector comprises (i) features computed using the first text of the first customer support request and (ii) features relating to one or more of an operational status of the service, previous customer support requests of the first customer, information obtained from an account of the first customer, or customer support requests received from other customers"); 
determining, using a machine learning algorithm executed by the server, a predicted cause of the issue based at least in part on: the user communication; the previously received telemetry data; and the previous cases (see para [0023], "This feature vector may then be processed by one or more mathematical models to assist in diagnosing the customer's problem." and see para [0032], [0035], showing the models are used to determine a possible cause of problems and see para [0067]-[0069] and Figs 4A, 4B, 5, showing model computation (which using model training (considered machine learning) in order to make decision including the technique of machine likelihood estimation);
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a predicted time to close the case (see para [0018], "Information that may be processed includes information about the operational status of the service provided to the customer, such as any of the following: information about an event (a “service health event”) that impacted the a time of resolution of service health event"); 
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a plurality of steps to close the case (see para [0024], "the single mathematical model may process the feature vector and output a vector of length N, where each element of the vector corresponds to a possible problem or an action to be taken to resolve a problem, and each element of the vector contains a score indicating how likely it is that the corresponding problem is present. For example, the output vector may contain elements corresponding to “reset modem”; “replace modem”; “check connection from telephone pole to house”; and so forth. An action may be selected using the output vector, such as selecting an action having a highest score. After selection of an action, the decision to dispatch a technician may be based on the selected action. For example, some actions may require a technician to be dispatched (e.g., “check connection from telephone pole to house”) and some actions may not need a technician (e.g., “reset modem”)."); 
Roberts, however, does not specifically disclose determining, using the machine learning algorithm executed by the server and based at least in part on the plurality of steps, a   In analogous art, Abhyankar discloses the following limitations:
retrieving, by the server, previously received telemetry data sent by the computing device, the previously received telemetry data comprising usage data and logs associated with software installed on the computing device (see para [0053], "The system metadata 124, usage metadata 126, and other types of metadata can be log files that show historical information about how an enterprise system operated and how it was used. In some implementations, the metadata is received as real-time or near-real-time telemetry that is measured, logged, and reported as transactions occur. For example, the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system. Thus, the information can be used to detect performance limitations or emerging trends in usage as they occur and with a very fine-grained level of precision. The telemetry can indicate individual requests, transactions, and operations. In some implementations, some aggregate measures can also be provided, such as an overall load level of a device.");
determining, using the machine learning algorithm executed by the server and based at least in part on the cause of the issue, a predicted time to close the case (see para [0079], "The semantic graph can provide or support various services built atop it (for example, search or machine-learning-driven recommendation services) with metadata, relationships, and user-based context information that can help answer user questions and recommend the most relevant content to users." and see 
determining, using the machine learning algorithm executed by the server and based at least in part on the plurality of steps, a predicted bottleneck associated with at least one step of the plurality of steps (see para [0083], "With aggregated performance measures (e.g., mean, mode, maximum, minimum, etc.) the system can compare the measures to certain thresholds. These can be static or predetermined thresholds (e.g., whether task completion took longer than 3 seconds) or can be dynamically set (e.g., whether task completion took longer than the average for this document type for actions over the last hour). By comparing different aggregated measures with corresponding threshold values, the system can identify performance bottlenecks, in response to new actions, after actions complete, and predictively in advance of anticipated actions." and where the actions can also be the actions in Roberts which shows steps to a close a case), wherein the predicted bottleneck causes the predicted time to close the case to exceed a pre-determined time threshold (see para [0083], where a comparison with aggregated measures with corresponding thresholds would show exceeding and examples of times as thresholds are shown such as longer than 3 seconds or longer than average and this is used to identify performance bottlenecks); 
determining, using the machine learning algorithm executed by the server and based at least in part on the predicted bottleneck, one or more next actions to take to address the predicted bottleneck to reduce the predicted time to close the case (see para [0090], " The one or more computers can use this subset of performance data to determine the overall performance of the client device and determine whether to automatically adjust its configuration." and see para [0095]-[0096], " The one or more computers alter a configuration of one or more computing devices based on the aggregated subset of the performance measures (410). The one or more 
automatically performing, by the server, at least one action of the one or more next actions (see para [0090], " The one or more computers can use this subset of performance data to determine the overall performance of the client device and 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Roberts with Abhyankar because using machine learning to determine bottlenecks can more effectively improve a system’s performance by making configuration changes that address such performance (see Abhyankar, para [0002]-[0003]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Roberts and Abhyankar do not explicitly disclose the altering the sequence of steps.  In analogous art, Prakash discloses the following limitations:
a sequence of steps (col 2, line 17-22, "executing the fetched diagnosis and resolution sequences iteratively such that a next step of the executed diagnosis and resolution sequence is based on an output of a first step of the executed diagnosis and resolution sequence.");
altering, by the server, the sequence of steps to close the case with the at least one action of the one or more next actions (col 7, line 4-15, "In an embodiment of the present invention, the intelligent sequencing engine 104 allows the end-user to edit, 
performing the altered sequence of steps (col 10, line 61 to col 11, line 28, "the log database 208 is configured to store one or more diagnosis and resolution sequences 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Roberts and Abhyankar with Prakash because altering sequence of steps can provide more correct sequence to a solution thereby improving the environment (see Prakash, col 1, line 14-62).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automated resolution of configuration item issues by Prakash in the Roberts and Abhyankar combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 9 and 15:
Roberts does not explicitly disclose wherein each of the similarly configured computing devices have either: at least one hardware component or at least one software component in common with the computing device.  In analogous art, Abhyankar discloses the following limitations:
wherein the predicted cause of the issue is further determined based at least in part on: additional data associated with similarly configured computing devices, wherein each of the similarly configured computing devices have either: at least one hardware component or at least one software component in common with the computing device (see para [0082], " With performance data such as the kind shown in the table 300, an enterprise system can aggregate the data in various ways, and then use the aggregated data to detect, predict, and remove performance limitations in the system. For example, to assess the performance needs for a user to retrieve a document, the system can use the semantic graph data to identify all connected objects that the document depends on to run. Then, for each of the identified objects, the system can then aggregate the performance measures for accessing the object. This can include a weighted combination of measures, for example, one that weights more highly the performance measures for the current user but still takes into account performance measures experienced by other users. The weighting can take into account the similarity between the current context and action of the current user and the context and action that the other performance measures correspond to, with higher similarity resulting in higher influence in the combination. In addition, the weighted combination can also include components reflecting performance of other similar objects and actions, such as an aggregation of performance measures among other objects of the same type or other objects hosted by the same server.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element 

Claims 3, 10 and 16:
Further, Roberts discloses the following limitations:
wherein the plurality of steps comprise at least two of: a troubleshooting step to determine additional information associated with the issue; 
a create work order step to create a work order associated with the case (see para [0061]-[0063], showing creating a report); 
a parts execution step to order one or more parts to be installed in the computing device; and 
a labor execution step to schedule a repair technician to install the one or more parts (see para [0027], "After a decision whether to dispatch a technician has been determined and one or more actions selected, they may be used to assist the customer. For example, where it is decided to dispatch a technician, one or more of the following procedures may be performed: the customer may be notified that a technician will be dispatched and the customer may schedule an appointment (either automatically or with the assistance of a CSR), the customer may be informed of one or more actions that are likely to be performed, and the technician may be informed of the one or more actions that are likely to be performed. Informing the technician in advance of the actions to be performed may help the technician prepare in advance for the visit so the technician has any needed supplied 

Claims 4, 11 and 17:
Further, Roberts discloses the following limitations:
determining, by the machine learning algorithm, that a particular step of the plurality of steps includes one or more sub-steps (see para [0032]-[0033], "An action may include either a possible cause of the problem (e.g., the modem is functioning incorrectly) or an action to be performed to fix the problem (e.g., the modem needs to be replaced). In some implementations, steps 230 and 240 may be performed in a single step with a single model or may be performed with more than two models, such as multiple analysis models. At step 250, if it is determined to dispatch a technician, then processing proceeds to step 260, where the action is performed with the assistance of a technician. For example, one or both of the customer and a technician may be informed of the one or more actions to be performed, a technician visit may be scheduled, and the technician may perform the one or more actions at the location of the customer.")

Claims 5, 12 and 18:
Further, Roberts discloses the following limitations:
wherein the one or more sub-steps comprise at least one of: a part dispatch sub-step to dispatch a hardware component to a user location; a technician dispatch sub-step to dispatch a service technician to the user location (see para [0032]-an inbound communication sub-step to receive additional user communications; an outbound communication sub-step to contact a user of the computing device to obtain the additional information; an escalation sub-step to escalate the case from a first level to a second level that is higher than the first level; a customer response sub-step to wait for a user of the computing device to provide additional information; or a change in ownership sub-step to change an owner of the case from a first technician to a second technician that is different from the first technician.

Claims 6, 13 and 19:
Roberts, however, does not specifically disclose an additional predicted bottleneck associated with a particular sub-step of the one or more sub-steps.  In analogous art, Abhyankar discloses the following limitations:
determining, using the machine learning algorithm and based at least in part on the one or more sub-steps, an additional predicted bottleneck associated with a particular sub-step of the one or more sub-steps, wherein the additional predicted bottleneck causes the predicted time to perform the particular step or the particular sub-step to exceed a second pre-determined time threshold (see para [0083], showing the process that the process of identifying bottlenecks based on comparison of time threshold is in response to new actions and done after actions 
determining, using the machine learning algorithm and based at least in part on the additional predicted bottleneck, one or more additional actions to take to address the additional predicted bottleneck to reduce the predicted time to perform the particular step or the particular sub-step (see para [0083]-[0087]], showing identifying the performance limitations and automatically correct them which would apply to the new actions); and 
automatically performing, by the server, at least one additional action of the one or more additional actions ((see para [0083]-[0087]], showing identifying the performance limitations and automatically correct them which would apply to the new actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element 

Claims 7 and 20:
Roberts does not explicitly disclose the current telemetry data.  In analogous art, Abhyankar discloses the following limitations:
sending, from the server, a request to the computing device to provide current telemetry data (see para [0036], showing requests for the metadata which can be the telemetry data as specified in para [0053]);
receiving, from the computing device, the current telemetry data (see para [0053], "In some implementations, the metadata is received as real-time or near-real-time telemetry that is measured, logged, and reported as transactions occur. For example, the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system." ); and 
storing the current telemetry data with the previously received telemetry data (see para [0053], " the metadata can collect and store a stream or feed of information from client devices, databases, query processing modules, web servers, and any other component of the enterprise system. Thus, the information can be used to detect performance limitations or emerging trends in usage as they occur and with a very fine-grained level of precision. The telemetry can indicate individual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for improving system performance by Abhyankar in the a method for recommending items to users of Roberts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11,082,486 B1
US 2016/0065736 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624